Citation Nr: 0911983	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic low back strain, rated 20 percent disabling before 
August 21, 2008.

2.  Entitlement to an increased rating for service-connected 
chronic low back strain, rated 40 percent disabling from 
August 21, 2008.

3.  Entitlement to an increased rating for service-connected 
sciatic nerve radiculopathy of the right lower extremity, 
currently rated 10 percent disabling. 

4.  Entitlement to an increased rating for service-connected 
sciatic nerve radiculopathy of the left lower extremity, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to 
February 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted an increased 20 percent rating for 
the low back strain disability.  The Board remanded the claim 
to the RO in May 2008 for further development and 
consideration.  An August 2008 rating decision granted an 
increased, 40 percent, rating for the low back disability, 
from August 21, 2008; and granted service connection for 
right and left sciatic nerve radiculopathy, and assigned 
separate 10 percent ratings.  The Veteran continues to appeal 
for higher ratings for his disabilities.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.


FINDINGS OF FACT

1.  Before August 21, 2008, the Veteran's low back disability 
has not demonstrated forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis; nor are 
there incapacitating episodes between four and six weeks per 
year, or severe symptoms with recurring attacks and 
intermittent relief.

2.  From August 21, 2008, the Veteran's low back disability 
has not demonstrated incapacitating episodes of at least six 
weeks per year; and there has been no medical finding of 
ankylosis.

3.  The Veteran's right sciatic nerve radiculopathy is 
manifested by complaints of right lower extremity paresthesia 
and radiculopathy with objective findings of impaired 
sensation; and normal right lower extremity muscle strength.

4.  The Veteran's left sciatic nerve radiculopathy is 
manifested by complaints of left lower extremity paresthesia 
and radiculopathy with objective findings of impaired 
sensation; and normal left lower extremity muscle strength.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back disability have not been met before August 21, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5237, 5243 (2008).

2.  The criteria for an evaluation in excess of 40 percent 
for low back disability have not been met from August 21, 
2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5237, 
5243 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for right sciatic nerve radiculopathy are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for left sciatic nerve radiculopathy are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

This type of notice error is presumed prejudicial and it is 
incumbent upon VA, not the veteran, to show why the error is 
nonprejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
VA can show the error is harmless by demonstrating why it 
does not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim . . . served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Id. 

The Veteran was notified that he must show evidence of an 
increase in severity of his disability in a March 2005 letter 
but was not asked to identify the effects his disability has 
on his employment and his daily life.  Since the Veteran has 
presented evidence of such through his statements and his VA 
examinations, however, he has not been prejudiced by not 
having received notification of the necessity to present this 
evidence.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Any deficiency in the content of the notices to the Veteran 
or the timing of these notices is harmless error where the 
evidence establishes that the appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the Veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the Veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the Veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the notice and assistance law, 
implementing regulations and court decisions.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. §5103A 
(a) (2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Staged ratings have been assigned for the low back disability 
for distinct time periods with different ratable symptoms.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements and testimony describing the symptoms of 
the Veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.


A. Orthopedic Considerations

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm, or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  

1.  Before August 21, 2008

The Veteran is entitled to the current 20 percent rating 
under the new criteria, but no higher, since he has displayed 
forward flexion of 80 degrees during April 2005 VA 
examination.  The Veteran displayed forward flexion of 75 
degrees during On May 2007 VA examination.  

A higher disability evaluation is not warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  At the May 2007 VA examination, the 
Veteran displayed weakness and moderate fatiguability on 
motion, but no incoordination.  In addition, there was no 
additional limitation of motion on repetitive use or during 
flare ups.  As such, additional disability based on 
functional loss has not been shown.



2.  From August 21, 2008 

The current 40 percent rating is the maximum available under 
the general rating formula for the spine unless there is 
ankylosis, and there has been no medical evidence of 
ankylosis of the lumbar spine.  

There is insufficient objective evidence to conclude that the 
Veteran's back pain is associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran could 
forward flex to 45 degrees and motor strength was 5/5 during 
August 2008 VA examination.  Moreover, there was no 
additional limitation of motion on flare ups.  

B.  Intervertebral Disc Syndrome (IVDS)

IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.  A 40 percent evaluation is assigned in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.



1.  Before August 21, 2008 

The Veteran's treatment records are devoid of any 
prescription of bed rest to treat his back condition.  As 
such, the criteria for an increased rating have not been met.

2.  From August 21, 2008

On August 2008 VA examination, the Veteran did not have 
incapacitating episodes during the past year.  Although he 
reported that he was told by a physician to maintain bed rest 
during episodes of low back and leg pain, incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months have not been demonstrated.  As such, 
the criteria for an increased rating have not been met.

C.  Neurological Considerations

Consideration must also be given to any associated objective 
neurologic abnormalities (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

The Veteran is in receipt of separate 10 percent ratings for 
right and left sciatic nerve radiculopathy under Diagnostic 
Code 8520 for paralysis of the sciatic nerve.  A 10 percent 
rating is assigned for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

The medical evidence supports the criteria for separate 10 
percent ratings for radiculopathy in both lower extremities, 
but no higher.  A private electromyogram (EMG) report 
conducted in April 2002 was equivocal regarding whether the 
Veteran had sciatic radiculopathy or lower extremities edema.  
VA examination in August 2008 found lower extremity sensation 
and motor strength to have been normal.  Therefore, a rating 
for moderate incomplete paralysis does not apply.  

D.  Conclusion 

Consideration has been given to whether a higher evaluation 
was warranted for any period during the course of the low 
back claims, but the evidence has not supported a higher 
evaluation at any point.  See Hart, supra.  Regarding the 
Veteran's sciatic nerve radiculopathy, the 10 percent ratings 
represent the greatest degree of impairment shown at any time 
during the appeal period, there is no basis for staged 
ratings.  Id.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted for a lumber spine disability and bilateral 
sciatic nerve radiculopathy.  


ORDER

Entitlement to an increased rating for service-connected low 
back disability before August 21, 2008, is denied.

Entitlement to an increased rating for service-connected low 
back disability from August 21, 2008, is denied.

Entitlement to an increased rating for service-connected 
right sciatic nerve radiculopathy is denied.

Entitlement to an increased rating for service-connected left 
sciatic nerve radiculopathy is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


